Citation Nr: 1611915	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-28 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with anxiety and depression, prior to January 20, 2012.

2.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with anxiety and depression, since January 20, 2012.

3.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2009.

This appeal arises before the Board of Veterans' Appeals (Board) from August 2011 and July 2014 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Jurisdiction in this matter has been transferred to the RO in Roanoke, Virginia.

In the August 2011 rating decision, the RO granted service connection for adjustment disorder with anxiety and depression at an initial 10 percent disability rating, effective November 1, 2009.  The RO also granted service connection for hypertension at an initial noncompensable rating, effective November 1, 2009.

In the July 2014 rating decision, the RO increased the Veteran's adjustment disorder with anxiety and depression evaluation to a 30 percent disability rating, effective January 20, 2012.

The Board notes that since the increase to 30 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with anxiety and depression, since January 20, 2012remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested, a hearing before a videoconference hearing before a Veterans Law Judge at the RO on September 11, 2015.  However, in an August 2015 correspondence, the Veteran withdrew his request for a hearing.  As such, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for an initial evaluation in excess of 10 percent for adjustment disorder with anxiety and depression, prior to January 20, 2012, an initial evaluation in excess of 30 percent for adjustment disorder with anxiety and depression, since January 20, 2012 and an initial compensable evaluation for hypertension.
.
The Veteran's last VA examination for his hypertension disability took place more than five years ago in January 2011.  The Veteran's last VA examination for his adjustment disorder with anxiety and depression disability took place almost five years ago in May 2011.  

The Veteran's representative has argued that the evaluations currently of record do not accurately reflect the true extent of the Veteran's current adjustment disorder with anxiety and depression and hypertension disabilities.  See the Veteran's February 11, 2016 Appellant Brief Presentation.

The Veteran's representative specifically noted that the Veteran's adjustment disorder with anxiety and depression had been increased to an initial 30 percent disability rating, effective January 20, 2012 based on a more recent lower Global Assessment Functioning (GAF) score of 55.  The Veteran's GAF score on his May 2011 VA examination was 65.  However, the Veteran's representative also noted that since his May 2011 VA examination, the Veteran had switched employers in 2012 due to difficulties with work that resulted from his service-connected psychiatric disability.

Regarding the Veteran's hypertension disability, the Board notes that under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent rating is in order when diastolic pressure is predominantly 100 or more, or; when systolic pressure is predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; when systolic pressure is predominantly 200 or more.  When diastolic pressure is predominantly 120 or more, a 40 percent rating is warranted.  A maximum schedular rating of 60 percent is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2015).

In the case of hypertension, the Rating Schedule does not specifically provide for a noncompensable disability rating.  In every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

On VA examination in January 2011, the Veteran had blood pressure readings of 131/92, 130/93 and 132/95.  Additionally, the examiner indicated that no continuous medication was needed for the Veteran's hypertension.

Subsequent to the January 2011 VA examination, an April 2011 VA treatment report noted a blood pressure reading of 144/100.  

In the February 11, 2016 Appellant Brief Presentation, the Veteran's representative also maintained that in awarding an initial noncompensable evaluation, the Agency of Original Jurisdiction (AOJ) has ignored the third prong of Diagnostic Code 7101 where a 10 percent rating is in order when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174  (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that medical examinations assessing the current severity of the Veteran's adjustment disorder with anxiety and depression and hypertension disabilities are necessary to adequately decide these claims. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected adjustment disorder with anxiety and depression.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's adjustment disorder with anxiety and depression on his social and occupational functioning.  Further, the examiner should comment as to the impact of the Veteran's adjustment disorder with anxiety and depression on his employment.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected hypertension.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




